EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Jay on September 8, 2022.

The application has been amended as follows:  Amend claim 18 to change “wherein the proportion of the cellulosic material is more than 30% by weight” to “wherein the proportion of the cellulosic material is more than 40% by weight”.

Amend claim 23 to change “wherein the proportion of the cellulosic material is more than 30% by weight” to “wherein the proportion of the cellulosic material is more than 40% by weight”.

Cancel claims 29 and 30.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Considering Claim 8:  The prior art of record does not teach or suggest the claimed composition comprising a polyolefin, cellulose powder having a particle size of less than 150 microns and a phosphate based flame retardant and having the claimed relational expressions.  The closest prior art of record is Anna et al. (Macromol Symp. 2003, 202, 245, 254).  Anna et al. teaches a composition comprising polypropylene, cotton fibers/a cellulose material consisting of only cellulose, and ammonium polyphosphate (pg. 246-47) in an amount of 10% (pg. 253-54).  However, Anna et al. teaches the cotton fibers as having a length of 30 mm (pg. 246), and there is no suggestion to lower the particle size to a micron level from the millimeter range of the prior art.
Considering Claim 18:  The prior art of record does not teach or suggest the claimed having the claimed polymer, cellulosic material, and phosphate based flame retardant in the claimed amounts and ratio.  The closest prior art Shumao et al. (Polym Int 2010; 59: 242–248).  Shumao et al. teaches adding 10.5 weight percent of ammonium polyphosphate to a polylactic acid natural fiber composite comprising 30 weight percent of ramie fibers (Table 1).  Yoshino et al. (JP 2011-153296) teaches the advantage of using a micronized cellulose fiber in place of the natural fiber of Shumao et al. (¶0037; 0086).
	There is no suggestion in the prior art to raise the amount of fiber in the composite of Shumao et al. to 40% by weight, or to arrive at the narrow combination of the amounts and ratio of cellulose material and flame retardant claimed.  As such, the claimed resin composition is non-obvious over the closest prior art of record.
Considering Claim 23:  The prior art of record does not teach or suggest the claimed having the claimed polymer, cellulosic material, and phosphate based flame retardant in the claimed amounts and ratio.  The closest prior art Shumao et al. (Polym Int 2010; 59: 242–248).  Shumao et al. teaches adding 10.5 weight percent of ammonium polyphosphate to a polylactic acid natural fiber composite comprising 30 weight percent of ramie fibers (Table 1).  Yoshino et al. (JP 2011-153296) teaches the advantage of using a micronized cellulose fiber in place of the natural fiber of Shumao et al. (¶0037; 0086).
	There is no suggestion in the prior art to raise the amount of fiber in the composite of Shumao et al. to 40% by weight, or to arrive at the narrow combination of the amounts and ratio of cellulose material and flame retardant claimed.  As such, the claimed resin composition is non-obvious over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767